Exhibit 10.57
(AMERICAN RAILCAR LETTERHEAD) [c83784p8378401.jpg]
April 9, 2009
James Unger

Re:   James J. Unger Stock Appreciation Rights

Reference is made to the 2005 Equity Incentive Plan, as amended (the “Plan”) and
the following Stock Appreciation Rights Agreements issued thereunder by and
between American Railcar Industries, Inc. (the “Company”) and James J. Unger,
such Stock Appreciation Rights Agreement to be collectively referred to herein
as the “SARs”:

  •   Stock Appreciation Rights Agreement dated April 4, 2007 granting 50,000
stock appreciation rights; and

  •   Stock Appreciation Rights Agreement dated April 28, 2008, granting 50,000
stock appreciation rights.

As previously announced by the Company, effective April 1, 2009, Mr. Unger has
resigned as President and Chief Executive Officer of the Company, and has
continued to serve as a consultant to the Company at the discretion of the
Company’s Board of Directors, and as a director. Pursuant to the terms of the
SARs, the SARs would cease to vest and the vested SAR’s would expire within
90 days of his termination of employment with the Company. In consideration of
Mr. Unger’s continued service with the Company as a consultant, the Company
hereby agrees to modify each of the SARs, effective as of April 1, 2009, to
provide that Mr. Unger shall be deemed to be employed by the Company for so long
as he continuously serves as a consultant to the Company, which shall be
determined without regard to Mr. Unger’s service as a director.
Except as expressly provided herein, Mr. Unger’s SARs shall continue in
accordance with all other terms and conditions set forth therein and in the
Plan, including, without limitation, any other vesting conditions set forth
therein. Without limiting the foregoing, Mr. Unger further acknowledges and
agrees that nothing herein shall require the Company to continue to retain
Mr. Unger as a consultant.

 

 



--------------------------------------------------------------------------------



 



Please indicate your acceptance of the foregoing, by executing a counterpart of
this letter in the space provided below. This letter agreement may be executed
in counterparts and shall be of no force and effect unless and until so executed
by you.

            AMERICAN RAILCAR INDUSTRIES, INC.
      By:   /s/ James Cowan         Name:   James Cowan        Title:  
President and Chief Executive Officer     

Agreed to and accepted by:

     
/s/ James J. Unger
   
 
   
James J. Unger
   

 

 